Citation Nr: 0424781	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  97-29 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for degenerative arthritis 
and degenerative disc disease of the cervical spine, to 
include as secondary to residuals of a shell fragment wound 
to the posterior neck.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from February 1969 to 
November 1970.  He served in Vietnam, and was awarded the 
Purple Heart Medal and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) that denied 
service connection for arthritis and degenerative disc 
disease of the cervical spine, claimed as secondary to a 
service-connected disability for residuals of a shell 
fragment wound to the posterior neck.


FINDINGS OF FACT

1.  Appellant has a service-connected disability for 
residuals of a shell fragment wound to the posterior neck, 
currently rated as 30 percent disabling.

2.  Appellant has been competently diagnosed with cervical 
spine disorders of degenerative arthritis and degenerative 
disc disease.

3.  Appellant's cervical spine disorders did not become 
manifest until many years after discharge from service.

4.  Competent medical opinion states that is more likely than 
not that appellant's cervical spine disorders did not develop 
consequent to his service-connected shell fragment wound in 
the posterior neck.

5.  There is no evidence of record that appellant's cervical 
spine disorders have been permanently aggravated by his 
service-connected shell fragment wound in the posterior neck.



CONCLUSION OF LAW

Arthritis and degenerative disc disease were not incurred in 
or aggravated by military service, arthritis may not be 
presumed to have been incurred in service, and back disorders 
are not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection of a cervical spine disorder (degenerative 
arthritis and degenerative disc disease), claimed as 
secondary to service-connected residuals of a shell fragment 
wound to the posterior neck, was received in January 1997.  
The original rating decision of July 1997 and the Statement 
of the Case (SOC) in August 1997 listed the evidence on file 
that had been considered in formulation of the decision.  
Subsequent to the enactment of the VCAA, RO sent appellant 
another SOC in February 2001 and a VCAA duty-to-assist letter 
in May 2002.  Thereafter, RO sent appellant a duty-to-assist 
letter in November 2002, a Supplemental Statement of the Case 
(SSOC) in December 2002, another duty-to-assist letter in 
August 2003, and another SSOC in May 2004.   This 
correspondence detailed the provisions of the VCAA, the 
evidence contemporaneously on file, and the actions being 
taken to develop additional evidence as required. 

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for secondary service connection as well as the evidence 
currently on file.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical 
records, VA medical records, and the treatment records from 
several private physicians identified by appellant.  
Appellant was afforded several VA medical examinations, and 
those examination reports are on file.  Appellant did not 
choose to testify in a hearing before the RO or before the 
Board, although that option was presented to him.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical record is on file.  Appellant was 
wounded in the posterior neck by fragments from a mortar 
round in September 1969.  Contemporary treatment records deny 
nerve or artery involvement, and are silent in regard to any 
involvement of the spine or other bones. Appellant underwent 
debridement in Vietnam and was evacuated to Japan for primary 
wound closure with skin graft.  The skin graft became 
infected, which retarded healing.  Appellant's separation 
physical examination notes the presence of a shrapnel wound 
scar on the back of the neck, but no other residual 
consequence of the wound (limitation of motion, etc.).  

Appellant had a VA X-ray of the cervical spine in January 
1971.  The radiologist found no evidence of injury or 
disease; vertebral spaces were normal.

Appellant was granted service connection for residuals of a 
shell fragment wound, posterior neck, with skin graft and 
slightly tender scar by a rating decision in April 1971.  The 
initial disability rating was 10 percent, which was later 
raised to 30 percent by a rating decision in September 1976, 
which redefined the disability as residuals of shell fragment 
wound, posterior neck, with skin graft, headaches, and 
radiculopathy. 

Appellant had a VA X-ray of the cervical spine in August 1991 
that found mild degenerative changes at C5-C6, with slight 
bony encroachment upon the left neural foramina at the C5-C6 
level.

Appellant had another VA X-ray of the cervical spine in 
December 1991, which found a slight narrowing of the C5-C6 
intervertebral disc space compatible with disc pathology.  A 
contemporaneous VA orthopedic examination noted that the X-
rays showed evidence of Degenerative Joint Disease (DJD).  

A VA X-ray of the cervical spine in February 1996 found 
moderate Degenerative Disc Disease (DDD) at the C5-C6 disc 
level.

Appellant submitted the instant claim in January 1997, 
contending that he has developed arthritis and degeneration 
of the discs due to his neck wound. 

Appellant underwent a VA medical examination in April 1997.  
The examiner reviewed the C-file.  The examiner noted that 
appellant had received a shrapnel wound to the neck in 
Vietnam, and also that appellant had suffered a work-related 
fall from a bridge in July 1994.  Appellant reported that he 
had become unemployable due to his neck wound and a heart 
condition.  On examination, appellant's cervical flexors on 
the left revealed all muscles to be active and within normal 
limits, involving the posterior neck extenders on the left.  
Appellant was noted to have no postural abnormalities or 
fixed deformities.  Appellant had forward flexion of 38 
degrees and backward extension of 10 degrees.  Bilateral 
lateral flexion was 35 degrees and bilateral rotation was 50 
degrees.  There was no observed cervical radiculopathy.  
There was no observed weakness.  The diagnosis was cervical 
pain with DJD/DDD, without radiculopathy.

The VA medical examiner added a comment in regard to 
etiology: the examiner noted that appellant has DJD/DDD of 
the cervical spine, but expresses the opinion that these 
conditions are not secondary to the shell fragment wound that 
appellant received in Vietnam.  Appellant was noted to have 
been disabled from a fall from a bridge in 1994, which may 
have added to his neck injury.

Based on the VA medical examination in April 1997, RO issued 
the instant rating decision in July 1997 denying secondary 
service connection for degenerative arthritis and 
degenerative disc disease of the cervical spine.

Appellant submitted a VA Form 9 in October 1997 in which he 
expresses the conviction that his arthritis of the cervical 
spine is the result of his shell fragment wound.  Appellant 
also stated that his physician at Asheville VAMC had told him 
that the arthritis was the result of his traumatic injury and 
would get progressively worse.  In support, appellant 
enclosed a VA treatment note from August 1987 that states an 
impression of traumatic cervical arthritis with DDD, 5/6 
level, with symptoms that would probably progress and not 
resolve.  The Board notes that the record refers to 
"traumatic arthritis" but does not attempt to distinguish 
which trauma (shell fragment wound, fall from bridge, or 
other).

Appellant had a VA X-ray of the cervical spine in January 
2001 that found multi-level degenerative disc disease, 
advanced at C5-C6 and C6-C7.

Appellant had a VA Magnetic Resonance Imaging (MRI) 
examination of the cervical spine in May 2002.  The findings 
were unremarkable, except for mild broad based osteophyte 
complex with uncovertebral spurring at the C5-6 level, more 
prominent on the left side, causing a mild foraminal 
stenosis.

Appellant underwent a VA medical examination in March 2003 
for evaluation of his cervical spine.  The examiner reviewed 
appellant's medical records.  Appellant reported that he is 
unable to work due to his shell fragment wound.  Appellant 
complained of continuous cervical pain, with flare-ups when 
the weather is cold and wet.  On physical examination, 
appellant was noted to have forward flexion of 25 degrees and 
backward extension of 10 degrees.  Appellant had bilateral 
lateral flexion of 35 degrees and bilateral rotation of 55 
degrees.  Appellant did have motion at the very limits of the 
exam, i.e. at 30 degrees of flexion, 10 degrees of extension, 
35 degrees of lateral flexion, and 50 degrees of lateral 
rotation.  There was no additional limitation caused by pain, 
fatigue, weakness, or lack of endurance or following 
repetitive use.  There were no postural abnormalities or 
fixed deformities.  Musculature of the cervical spine 
appeared to be essentially within normal limits.  
Neurologically, deep tendon reflexes (DTRs) were normally 
active.  The examiner diagnosed degenerative disc disease 
(not degenerative joint disease) of the cervical spine, with 
limited motion and right radiculopathy.  In a concluding 
comment, the examiner stated that in his opinion the right 
radiculopathy, involving the biceps and brachioradialis, is 
not likely to be the result of the shell fragment.

Appellant had a VA X-ray of the cervical spine in March 2003, 
which found moderately severe focal narrowing at C5-6 and C6-
7, which had mildly progressed since the previous 
examination.  There were no other cervical spine 
abnormalities.

Appellant had a VA medical examination in June 2003.  The 
examiner reviewed the C-file.  Appellant complained of 
constant pain in the neck, which has intensified over the 
years.  Appellant stated that the shrapnel wound had caused a 
bony injury.  The examiner noted the presence of a well-
healed 3.5-inch wound and surgical scar on the right 
posterior neck.  Forward flexion of the spine was 20 degrees 
out of 30, backward extension was 10 degrees out of 30, 
bilateral lateral flexion was 15 degrees out of 40, and 
bilateral rotation was 35 degrees out of 55.  There was no 
postural abnormality, no neurological deficit, no non-organic 
physical signs, and no intervertebral disc syndrome (IVDS).  

The VA medical examiner's diagnosis was shrapnel fragment 
wound, neck and cervical spine, with residuals.  The examiner 
expressed the opinion that it is at least as likely as not 
that appellant's current neck condition has its origin in his 
service-connected shrapnel fragment wound, with bony injury 
to the neck and cervical spine.

Following the VA medical examination in June 2003, VA 
received documentation relating to appellant's industrial 
accident in July 1994.  Documentation included an examination 
by Dr. H.J.S. in July 1994, three weeks after the injury, 
that noted low back (lumbosacral) symptoms but does not 
mention cervical symptoms.  VA also received a copy of an 
orthopedic examination by Dr. M.F.H. in August 1996 that 
found normal cervical lordosis, no tenderness to palpation or 
evidence of muscular spasm of the paraspinal muscles or 
trapezius muscles bilaterally, and normal range of motion of 
the cervical spine.  Finally, VA obtained a copy of the July 
1998 decision by the North Carolina Industrial Commission 
that awarded appellant worker compensation disability 
benefits for a back injury consequent to his fall from a 
bridge in July 1994.  The decision found that the workplace 
accident had caused a lumbosacral spine injury, and that the 
lumbosacral spine injury was the cause of appellant's 
unemployability.  The decision noted that appellant had 
cervical spine pain and degenerative disc disease prior to 
July 1994, but did not assert any relationship between the 
cervical spine disorder and the work-related low back 
disorder.     

VA also received treatment reports by Dr. R.L.L., a private 
physician, dated October/November/December 2003.  Appellant 
complained of neck and shoulder pain.  Dr. R.L.L. noted that 
appellant had received a neck wound in Vietnam.  On 
examination, appellant had 20 degrees of forward flexion and 
10 degrees of extension.  He had 45 degrees rotation to the 
right and 60 degrees to the left, with pain.  X-rays of the 
neck were consistent with degenerative changes, mainly at the 
C5/6 and C6/7 levels.  Dr. R.L.L.'s impression was cervical 
spondylosis.  He also had an impression of C5 and C6 cervical 
radiculopathy, with marked annular bulging marginal 
osteophytosis and mild-to-moderate central spinal stenosis.      
 
RO submitted the documentation pertaining to the workplace 
injury to the VA physician who had examined appellant in June 
2003, and asked him to consider whether the new documentation 
warrants a revision of the prior opinion.  In April 2004, the 
VA medical examiner wrote a memorandum stating that, based on 
review of his previous examination plus the new evidence, it 
is less likely than not that appellant's current neck and 
cervical spine condition occurred as a result of his shrapnel 
wound to the neck.  The rationale for this is that the 
shrapnel wound involved the epidermis and dermis, but there 
was no bony injury and appellant went a number of years 
without any cervical spine complaints.

III.  Analysis

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Service connection can be 
granted for a nonservice-connected disability that is 
aggravated by (not necessarily caused by) a service-connected 
disability, but in such a case the evaluation assigned is 
based on the degree of disability over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Service connection is also granted for disorders that are 
incurred or aggravated in service.  38 U.S.C.A. § 1110.  
Service connection may be presumed for arthritis where it is 
shown to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, VA and private medical 
examinations show that appellant has degenerative arthritis 
of the cervical spine and degenerative disc disease of the 
cervical spine. The Board accordingly finds that the first 
step of the Wallin analysis (evidence of a current 
disability) has been satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, VA rating decisions record a service-connected 
disability for residuals of a shell fragment wound to the 
posterior neck.  The Board accordingly finds that the second 
step of the Wallin analysis has been satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  The VA medical examiner in 

Based on careful review of the medical evidence, the Board 
finds that the third step of the Wallin analysis (medical 
evidence of nexus between the service-connected disability 
and the claimed disability) has not been satisfied.  The 
opinion of the VA medical examiner in April 2004, formed 
after examining appellant and completely reviewing all the 
evidence of the file, is that it is less likely than not that 
appellant's cervical spine disorder is etiologically related 
to the shell fragment wound in the neck.  This opinion is 
based on the VA medical examiner's determination that the 
shrapnel wound did not involve any bones, and that it is 
accordingly medically unlikely that the shrapnel wound caused 
appellant's current arthritis and degenerative disc disease.  
Further, there is no medical evidence that the shrapnel wound 
has aggravated the severity of the nonservice connected 
cervical spine disorders.  

Appellant believes his cervical spine disorder was caused by 
the shrapnel wound in his neck.  As a layperson, appellant is 
not considered to be capable of opining, however sincerely, 
in regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 10 Vet. 
App. 183, 186 (1997); Grivois v. Brown, 6 Vet. App. 135 
(1994).  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, a 
competent medical professional has stated that it is less 
likely than not that appellant's current cervical spine 
injury is related to the shrapnel wound to the neck, and has 
supported that opinion with clinical rationale.  The findings 
of a physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).   

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Hibbard 
v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 
F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, the Board 
has found no evidence of an etiological connection between 
the appellant's cervical spine disorders and his military 
service or his service-connected disability, and actual 
evidence against such a connection as detailed above.

Finally, there is no evidence of cervical spinal pathology 
during service nor is arthritis shown within the first post 
service year.  As such, there is no basis for a grant of 
either direct or presumptive service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for degenerative arthritis and 
degenerative disc disease of the cervical spine is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



